DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0134503), hereinafter Watson in view of Teixeira et al. (US 2016/0323302), hereinafter Teixeira.

As for claim 1, Watson teaches an illegal signal detection apparatus, comprising: 
a CPU and a memory coupled to the CPU (paragraph [0018] describes a processor executes program residing on computer useable medium):
reading a normal signal input to a communication network at a first cycle and an abnormal signal input to the communication network at a second cycle which is different than the first cycle (paragraph [0023] describe network communication devices collect flow information from packet information being transmitted through a network between other network communication devices; paragraphs [0031] and [0033]-[0034] describe a 1/n sampling technique is performed on network traffic and when a potential attack in a main flow of traffic is identified, the sampling rate is adjusted); 
counting a number of the abnormal signal read in the reading (paragraph [0036] describes counters are used to count packets); and 
10determining whether a count value corresponding to the number of the abnormal signal read in the reading is equal to or greater than a predetermined threshold value when an abnormal state in which the abnormal signal is read in a predetermined unit time period continuously occurs for a predetermined time period (paragraphs [0032]-[0033] describe an array of counters having corresponding thresholds associated with some destination object of interest,  the corresponding thresholds are indicative of expected network traffic flow associated with the destination object of interest, a flow parsing engine periodically compares the accumulated counter values with the corresponding predetermined threshold values), 
Watson fails to teach
wherein a difference includes a second cycle is shorter than a first cycle;
wherein 15a CPU is configured to perform: 
a counting including weighting a count value so that the count value increases as compared with a number of an abnormal signal read in a reading with increase in the number of the abnormal signal read in the reading.  
However, it is well known in the art, to apply weight to collected data, as evidenced by Texaxeira.
Texaxeira discloses
wherein a difference includes a second cycle is shorter than a first cycle (paragraph [0044] describes once an attack has been detected, the sampling rate is changed so that more packets are processed, the sampling rate is construed as shorter because it results in more packets being processed e.g. more packets are sampled per the same unit time);
wherein 15a CPU is configured to perform (paragraph [0010] describes a processor to perform processes): 
a counting including weighting a count value so that the count value increases as compared with a number of an abnormal signal read in a reading with increase in the number of the abnormal signal read in the reading (paragraph [0063] describes an exponential weighted average for the rate and square of the rate can be used to compute an average variance, the time constant for the variance used to set the threshold can be longer than the time constant used to average byte and packet rates. Note: rate is the packet counts (see paragraph [0027])).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to effectively filter traffic packets that are classified as having signature of a network attack.

As for claim 202, Watson teaches all the limitations set forth above except wherein a CPU is configured to perform: 
a counting including weighting a count value so that an increment of the count value added in each of the predetermined unit time period increases with increase in a number of an abnormal signal read in a 25reading.  
However, it is well known in the art, to apply weight to network traffic, as evidenced by Teixeira.
Teixeira discloses
a counting including weighting a count value so that an increment of the count value added in each of the predetermined unit time period increases with increase in a number of an abnormal signal read in a 25reading (paragraphs [0011]-[0013]  and [0054] describe weight is applied to rates in all pipelines).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to designate signature presented in all pipelines as a network attack representation.

As for claim 3, Watson teaches all the limitations set forth above except wherein a CPU is configured to perform: 
setting a weighting value to a count value, wherein - 15 -H119-3097-USO1(HF-911-US) the CPU is configured to perform: 
a counting including weighting the count value by multiplying or adding the weighting value set in the setting to the count value.  
However, it is well known in the art, to apply weight to network traffic, as evidenced by Teixeira.
Teixeira discloses wherein a CPU is configured to perform (paragraph [0010] describes a processor to perform processes): 
setting a weighting value to a count value (paragraph [0011] describes a weighted value is computed for rates of signatures that represent characteristics of network attack), wherein - 15 -H119-3097-USO1(HF-911-US) the CPU is configured to perform: 
a counting including weighting the count value by multiplying or adding the weighting value set in the setting to the count value (paragraph [0054] describes the maximum rates from all pipelines can be aggregated using a function of weighted sum).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to effectively filter traffic packets that are classified as having signature of a network attack.
  
As for claim 54, Watson teaches all the limitations set forth above except wherein a CPU is configured to perform: 
a setting including setting a value obtained by exponentiating a predetermined value by a number of a unit time period in which an abnormal state continues as a weighting value when the abnormal state continuously 10occurs for the predetermined time period.  
However, it is well known in the art, to set a threshold using exponential weighted average for a rate, as evidenced by Teixeira.
Teixeira discloses wherein a CPU is configured to perform: 
a setting including setting a value obtained by exponentiating a predetermined value by a number of a unit time period in which an abnormal state continues as a weighting value when the abnormal state continuously 10occurs for the predetermined time period (paragraphs [0063]-[0064] describe an exponential weighted average for the rate and square of the rate can be used to compute an average variance which is used to set a threshold that is longer than the time constant used to average byte and packet rates (e.g. on the order of minutes rather than seconds)).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to effectively filter traffic packets that are classified as having signature of a network attack.

As for  claim 5, the combined system of Watson and Teixeira teaches wherein the illegal signal is input to the communication network multiple times in the unit time period (Watson: paragraph [0034] describes network data flow that matches the received alert signature is collected for a predetermined period of time).  

As for claim 6, Watson teaches an illegal signal detection apparatus (Fig. 2, network monitor 100; paragraph [0027] describes a network monitor), comprising:
 a CPU and a memory coupled to the CPU, wherein the CPU is configured to function as (paragraph [0018] describes a processor executes program residing on computer useable medium to perform processes): 
a signal read unit configured to read a normal signal input to a 20communication network at a first cycle and an abnormal signal input to the communication network at a second cycle  that is different than the first cycle (paragraph [0023] describe network communication devices collect flow information from packet information being transmitted through a network between other network communication devices; paragraphs [0031] and [0033]-[0034] describe a 1/n sampling technique is performed on network traffic and when a potential attack in a main flow of traffic is identified, the sampling rate is adjusted); 
a count unit configured to count a number of the abnormal signal read by the signal read unit (paragraph [0036] describes counters are used to count packets); and 
a determination unit configured to determine whether a count value 25counted by the count unit is equal to or greater than a predetermined threshold value when an abnormal state in which the abnormal signal is read by the signal read unit in a predetermined unit time period continuously occurs for a predetermined time period (paragraphs [0032]-[0033] describe an array of counters having corresponding thresholds associated with some destination object of interest,  the corresponding thresholds are indicative of expected network traffic flow associated with the destination object of interest, a flow parsing engine periodically compares the accumulated counter values with the corresponding predetermined threshold values). 
Watson fails to teach
wherein a difference includes a second cycle is shorter than a first cycle;
wherein a count unit is configured to weight a count value so that the count value - 16 -H119-3097-USO1(HF-911-US) increases as compared with a number of the abnormal signal read by a signal read unit with increase in a number of the abnormal signal read by the signal read unit.  
However, it is well known in the art, to apply weight to collected data, as evidenced by Texaxeira.
Texaxeira discloses
wherein a difference includes a second cycle is shorter than a first cycle (paragraph [0044] describes once an attack has been detected, the sampling rate is changed so that more packets are processed, the sampling rate is construed as shorter because it results in more packets being processed e.g. more packets are sampled per the same unit time);
wherein a count unit is configured to weight a count value so that the count value - 16 -H119-3097-USO1(HF-911-US) increases as compared with a number of the abnormal signal read by a signal read unit with increase in a number of the abnormal signal read by the signal read unit (paragraph [0010] describes a processor to perform processes, the processor that performs a specific act is construed as a unit that performs that act; paragraph [0063] describes an exponential weighted average for the rate and square of the rate can be used to compute an average variance, the time constant for the variance used to set the threshold can be longer than the time constant used to average byte and packet rates. Note: rate is the packet counts (see paragraph [0027])).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to effectively filter traffic packets that are classified as having signature of a network attack.

As for claim 7, Watson teaches all the limitations set forth above except wherein 5a count unit is configured to weight a count value so that an increment of the count value added in each of a predetermined unit time period increases with increase in a number of the abnormal signal read by a signal read unit.  
However, it is well known in the art, to apply weight to network traffic, as evidenced by Teixeira.
Teixeira discloses
wherein 5a count unit is configured to weight a count value so that an increment of the count value added in each of the predetermined unit time period increases with increase in a number of an abnormal signal read in a 25reading (paragraphs [0011]-[0013]  and [0054] describe weight is applied to rates in all pipelines).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to designate signature presented in all pipelines as a network attack representation.

As for claim 8, Watson teaches all the limitations set forth above except wherein 10a CPU is configured to function as: 
a weighting setting unit configured to set a weighting value to a count value, wherein a count unit is configured to weight the count value by multiplying or adding the weighting value set by the weighting setting unit to the count value.  
However, it is well known in the art, to apply weight to network traffic, as evidenced by Teixeira.
Teixeira discloses wherein a CPU is configured to perform (paragraph [0010] describes a processor to perform processes): 
a weighting setting unit configured to set a weighting value to a count value  (paragraph [0011] describes a weighted value is computed for rates of signatures that represent characteristics of network attack), wherein a count unit is configured to weight the count value by multiplying or adding the weighting value set by the weighting setting unit to the count value (paragraph [0054] describes the maximum rates from all pipelines can be aggregated using a function of weighted sum).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to effectively filter traffic packets that are classified as having signature of a network attack.

As for claim 9, Watson teaches all the limitations set forth above except wherein a weighting setting unit is configured to set a value obtained by exponentiating a predetermined value by a number of a unit time period in which an abnormal state continues as a weighting value when the abnormal state continuously 20occurs for a predetermined time period.  
However, it is well known in the art, to set a threshold using exponential weighted average for a rate, as evidenced by Teixeira.
Teixeira discloses 
a weighting setting unit is configured to set a value obtained by exponentiating a predetermined value by a number of a unit time period in which an abnormal state continues as a weighting value when the abnormal state continuously 20occurs for a predetermined time period (paragraphs [0063]-[0064] describe an exponential weighted average for the rate and square of the rate can be used to compute an average variance which is used to set a threshold that is longer than the time constant used to average byte and packet rates (e.g. on the order of minutes rather than seconds)).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Teixeira for applying weight to rate of network flow. The teachings of Teixeira, when implemented in the Watson system, will allow one of ordinary skill in the art to determine a potential network attack. One of ordinary skill in the art would be motivated to utilize the teachings of Teixeira in the Watson system in order to effectively filter traffic packets that are classified as having signature of a network attack.

As for claim 10, the combined system of Watson and Teixeira teaches wherein the normal signal is input to the communication network multiple times in the unit time period (Watson: paragraph [0034] describes network data flow that matches the received alert signature is collected for a predetermined period of time).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Sbianchi et al. (US 2017/0166217) teach methods for controlling sensor-based data acquisition and signal processing in vehicles
Okholm et al. (US 9,419,867 B2) teach data and control plane architecture for network application traffic management
Fouant et al. (US 2006/0282018) teach  method for detecting denial of service attacks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459